Citation Nr: 0830318	
Decision Date: 09/08/08    Archive Date: 09/16/08

DOCKET NO.  05-00 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from May 17, 1979, to 
August 9, 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in March 2004, a statement of the case 
was issued in August 2004, and a substantive appeal was 
received in December 2004.  The veteran testified at a Board 
hearing in July 2008; the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

An examination performed for induction purposes on May 9, 
1979, reflects that the veteran's feet were clinically 
evaluated as normal.  On June 1, the veteran complained that 
his feet hurt; there is no diagnosis reflected.  On July 26, 
1979, the veteran sought treatment in the podiatry clinic 
complaining of pain in his bilateral arches, and the 
assessment was mild plantar fasciitis.  Upon further 
evaluation on August 2, 1979, to include physical examination 
and x-ray examination, the diagnosis was pes cavus, 
symptomatic, and the examiner stated that it existed prior to 
service.  He was deemed medically unfit for enlistment, and 
was discharged on August 9, 1979.

The veteran provided more detailed testimony at his July 2008 
hearing regarding the circumstances that led to his claimed 
foot disability.  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in a claim for service connection, VA must provide 
a medical examination when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Under the circumstances and 
given the veteran's recent sworn testimony, the Board 
believes that a VA examination with etiology opinion is 
necessary to comply with 38 C.F.R. § 3.159(c)(4) (2007).  The 
opinion should determine whether the veteran has a bilateral 
foot disability that is either directly related to service or 
existed prior to service and was aggravated during service.  
Then, the RO should readjudicate the issue of entitlement to 
service connection for a bilateral foot disability, 
consistent with the standard as stated hereinabove.  See 38 
U.S.C.A. § 1111.

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the issue on appeal.  VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim, must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted, 
and also include an explanation as to the type of evidence 
that is needed to establish a disability rating and an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The notice should include an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date, as outlined by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current bilateral 
foot disability.  It is imperative that 
the claims file be made available to and 
be reviewed by the examiner.  Any 
medically indicated special tests should 
be accomplished, and all special test and 
clinical findings should be clearly 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should respond to the following:

 a)  The examiner should offer an opinion 
as to whether any current bilateral foot 
disability is causally related to the 
veteran's period of active duty service;

 b)  The examiner should offer an opinion 
as to whether any bilateral foot 
disability pre-existed his period of 
active service, with appropriate reasons 
for the opinion with citation to the 
evidence;

 c)  If the examiner determines that the 
veteran has a bilateral foot disability 
which pre-existed service, the examiner 
should offer an opinion as to whether 
there was an increase in the severity of 
the veteran's bilateral foot disability 
in service, and whether such an increase 
was due to the natural progress of the 
disease.

3.  After completion of the above, the RO 
should review the expanded record, and 
readjudicate the issue of entitlement to 
service connection for bilateral foot 
disability, to include an analysis under 
38 U.S.C.A. § 1111.  If the claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




